Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 05/27/2021 is acknowledged.  Claims 1-8, 13-14, 16, 18-19 and 21-22 are pending and under examination.


Claim Objections 
The objection to claim 15 in the non-final Office action filed 01/27/2021 is withdrawn as the claim is rejected under 35 U.S.C. 103(a) as being unpatentable over Muerhoff et al. “Muerhoff” (US 2014/0272932). 

Claims 13, 16, 18 and 22 are objected to for the following informalities:
Claims 13, 16, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 19, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muerhoff et al. “Muerhoff” (US 2014/0272932).
The claims are directed to a vector construct useful in expressing biotinylated antigen monomers, said construct comprising: a segment encoding a viral protein or functional fragment thereof; and a segment encoding a biotinylation site inserted upstream or downstream of the segment encoding the viral protein or functional fragment thereof.
Regarding claims 1, 19 and 21, Muerhoff discloses a construct useful in expressing biotinylated antigen monomers (para [0174] - 'constructs were cloned into a modified pET32a vector ...construct containing the 3.sup.rd domain of the NS3 helicase comprises ...a carboxyl-terminal SGSGSG-hexahistidine-GG-biotinylation tag', wherein 'NS3 helicase' is an 'antigen monomer1; Abstract - 'specific NS3 antigens'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)... monomer protein'; para [0002] - 'hepatitis C virus (HCV)'; para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein ...wherein the open reading frame encodes an amino-terminal biotinylation tag ... upstream of the NS3-encoding sequence'), said construct comprising:
-a viral protein or functional fragment thereof (para [0174] - 'constructs were cloned into a modified pET32a vector ...construct containing the 3.sup.rd domain of the NS3 helicase', wherein 'the 3.sup.rd domain of the NS3 helicase' is an 'a viral protein or functional fragment thereof; para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)'; para [0002] - 'hepatitis C virus (HCV)'); and
-a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof (para [0174] - 'constructs were cloned into a modified pET32a vector... construct containing the 
Regarding claim 2, Muerhoff discloses the construct of claim 1, as above. Muerhoff further discloses the construct further comprising a signal sequence (para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein ...was subcloned into a modified pET32a plasmid'; para [0070] - 'coding sequence can be placed under the control of a promoter, ...coding sequence may ... contain a signal peptide or leader sequence', where 'a signal peptide or leader sequence' is 'a signal sequence').  Although Muerhoff does not expressively teach wherein the signal sequence is upstream from the viral protein or functional fragment thereof, this limitation is encompassed by the signal sequence included, because Muerhoff discloses wherein the viral protein or functional fragment thereof can further comprise N-terminal methionine (para [0172] - 'nucleotide sequence encoding the NS3 9NB49H protein... subcloned into a modified pET32a vector wherein the open reading frame encodes N-terminal methionine followed by NS3'; Abstract -'specific NS3 antigens'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)'; para [0002] - 'hepatitis C virus (HCV)'), or a signal sequence/leader sequence (para [0070] - 'coding sequence can be placed under the control of a promoter, ...coding sequence may ... contain a signal peptide or leader sequence'), which can only be at the N-terminal of the viral protein or functional fragment thereof, that is upstream from the viral protein or functional fragment thereof.
Therefore, the cited prior art anticipates the claimed invention.
	Regarding claims 3 and 4, Muerhoff discloses a construct useful in expressing biotinylated antigen monomers (para [0174] - 'constructs were cloned into a modified pET32a vector ...construct containing the 3.sup.rd domain of the NS3 helicase comprises ...a carboxyl-terminal SGSGSG-hexahistidine-GG-biotinylation tag', wherein 'NS3 helicase' is an 'antigen monomer'; Abstract - 'specific NS3 antigens'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)... monomer protein'; para [0002] - 'hepatitis C virus (HCV)'; para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein 
--a viral protein or functional fragment thereof (para [0174] - 'constructs were cloned into a modified pET32a vector ...construct containing the 3.sup.rd domain of the NS3 helicase', wherein ’the 3.sup.rd domain of the NS3 helicase' is an 'a viral protein or functional fragment thereof; para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)'; para [0002] - 'hepatitis C virus (HCV)'); and
-a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof (para [0174] - 'constructs were cloned into a modified pET32a vector... construct containing the 3.sup.rd domain of the NS3 helicase comprises ... a carboxyl-terminal SGSGSG-hexahistidine-GG-biotinylation tag'; para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein ...wherein the open reading frame encodes an amino-terminal biotinylation tag (MSGLNDIFEAQKIEWHE)... upstream of the NS3-encoding sequence'; para [0021] - 'biotinylation is at the N-terminus or alternatively at the C-terminus of said antigen'; Abstract - 'specific NS3 antigens'; para [0006] -'NS3 protein (HCV-1 amino acids 1192-1457)... monomer protein'; para [0002] - 'hepatitis C virus (HCV)').  Furthermore, Muerhoff discloses a construct useful in expressing biotinylated antigen monomers comprising a cleavage site, tag for affinity purification inserted downstream of the viral protein or functional fragment thereof (para [0171] -'nucleotide sequence encoding the NS3 9NB49H protein ...was subcloned into a modified pET32a plasmid wherein the open reading frame encodes an amino-terminal biotinylation tag (MSGLNDIFEAQKIEWHE) with a GSGSNSM-linker sequence upstream of the NS3-encoding sequence followed by a carboxyl-terminal hexahistidine tag followed by a stop codon’, wherein 'hexahistidine tag' is 'a tag for affinity purification', wherein 'followed by a carboxyl-terminal hexahistidine tag' is 'a tag for affinity purification inserted downstream' of 'the viral protein or functional fragment thereof and the biotinylation site' that is 'an amino-terminal biotinylation tag (MSGLNDIFEAQKIEWHE) with a GSGSNSM-linker sequence upstream of the NS3-encoding sequence'; para [0048] - 'Unking sequence...refers to a natural or artificial polypeptide sequence that is connected to one or more polypeptide sequences of interest... include ... (i) Histidine residues (His tags), such as a 6xHis tag, which contains six histidine residues ... facilitate the isolation and purification of polypeptides and antibodies of interest, (ii) 
-a signal sequence upstream from the viral protein or functional fragment thereof (para [0171] - 'nucleotide sequence encoding the NS3 9NB49H protein ...was subcloned into a modified pET32a plasmid'; para [0070] - 'coding sequence can be placed under the control of a promoter, ...coding sequence may ... contain a signal peptide or leader sequence', where 'a signal peptide or leader sequence' is 'a signal sequence', which can only be at the N-terminal of the viral protein or functional fragment thereof, that is upstream from the viral protein or functional fragment thereof.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muerhoff et al. “Muerhoff” (US 2014/0272932) in view of Dewhurst et al. “Dewhurst” (US 2010/0284967).
The teachings of Muerhoff are outlined above and incorporated herein.
Regarding claims 5 and 7, Muerhoff discloses in an embodiment that the antigen may be detectably labeled (para [0024]) (reporter gene) but not specifically inserted downstream of the viral protein.
	Dewhurst, however, discloses a construct for expressing fusion polypeptides including a viral antigen (para [0039] - 'a plasmid construct encoding a plurality of fusion polypeptides'; para [0040] - 'expression vectors comprising a nucleotide sequence that encodes any of the fusion polypeptides'; para [0084] - 'constructing expression vectors encoding translational fusions ... a glycoprotein such as,...HIV-1 Env', wherein 'HIV-1 Env' is 'a viral antigen'; para [0085] - 'expression vectors encoding translational fusions between gpD and HIV-1 Env are optionally constructed using ... Envgp140'), wherein the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Muerhoff and Dewhurst, to obtain a construct useful in expressing biotinylated antigen monomers, said construct comprising: a viral protein or functional fragment thereof; a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof; a cleavage site, tag for affinity purification inserted downstream of the viral protein or functional fragment thereof; and a signal sequence upstream from the viral protein or functional fragment thereof.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teaching of Muerhoff, and further wherein the construct further comprising a reporter gene inserted downstream of the viral protein or functional fragment thereof and the biotinylation site, based on the combination of Dewhurst and Muerhoff as well as the routine practice in the art, in order to combine methods and technologies available in the art for facilitating obtaining the construct for expressing a viral prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claims 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muerhoff et al. “Muerhoff” (US 2014/0272932) in view of Dewhurst et al. “Dewhurst” (US 2010/0284967) and further in view of Rodriguez et al. “Rodriguez” (Virus Res., 2009, 139(1):91-99).
The teachings of Muerhoff and Dewhurst are outlined above and incorporated herein.
	Regarding claim 6, Muerhoff discloses a construct useful in expressing biotinylated antigen monomers, said construct comprising: a viral protein or functional fragment thereof; and a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof, as discloses in the discussion of claim 1. Muerhoff further discloses wherein the viral protein is associated with Hepatitis C Virus (HCV) E2 protein (para [0004] - 'HCV virus is a (+) sense single-stranded enveloped RNA virus in the Hepacivirus genus of the Flaviviridae family... HCV genome has a large single open reading frame (ORF) coding for a unique polyprotein. ...structural proteins,... E2 and at least six non-structural ... NS3'; Abstract - 'specific NS3 antigens'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)... monomer protein'; para [0002] - 'hepatitis C virus (HCV)').
Muerhoff discloses does not specifically teach wherein the viral protein comprises the ectodomain of Hepatitis C Virus (HCV) envelope glycoprotein E2. Rodriguez discloses a method for expressing and purifying the ectodomain of Hepatitis C Virus (HCV) envelope glycoprotein E2 monomers from a construct for studying the associated antigenic properties (pg 92, col 1, para 3 - 'Construction of recombinant transfer vector ..DNA encoding the ectodomain of E2 protein, residues 384-661 (E2661), was inserted into a baculovirus transfer vector... with the addition of a six-histidine tag (His tag)', wherein 'the ectodomain of E2 protein, residues 384-661 (E2661)' is for producing 'HCV envelope glycoprotein E2 monomers'; pg 92, col 2, para 2 - 'Purification of E2661'; pg 95, Fig 1, Legend - '(a) Monomer'; Abstract - 'antigenic properties of a soluble form of hepatitis C virus E2 envelope protein ectodomain ending at residue 661 (E2661)'), wherein the majority of HCV envelope glycoprotein E2 monomers produced are 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Muerhoff, Dewhurst and Rodriguez, to obtain a construct useful in expressing biotinylated antigen monomers, said construct comprising: a viral protein or functional fragment thereof; and a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teaching of Muerhoff, and further wherein the viral protein comprises the ectodomain of Hepatitis C Virus (HCV) envelope glycoprotein E2, based on the combination of Rodriguez and Muerhoff, in order to combine methods and technologies available in the art for facilitating obtaining the construct for expressing a viral protein of interesting with an expected success and without undue experimentation.
	Regarding claim 8, Muerhoff discloses a construct useful in expressing biotinylated antigen monomers, said construct comprising: a viral protein or functional fragment thereof; and a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof, as discussed in the discussion of any of claims 1 through 4. Muerhoff further discloses wherein the viral protein is associated with Hepatitis C Virus (HCV) E2 protein (para [0004] - 'HCV virus is a (+) sense single-stranded enveloped RNA virus in the Hepacivirus genus of the Flaviviridae family... HCV genome has a large single open reading frame (ORF) coding for a unique polyprotein. ...structural proteins,... E2 and at least six non-structural... NS3'; Abstract - 'specific NS3 antigens'; para [0006] - 'NS3 protein (HCV-1 amino acids 1192-1457)... monomer protein'; para [0002] - 'hepatitis C virus (HCV)’).
Muerhoff does not specifically teach a tetramer comprising a plurality of biotinylated antigen monomers produced from any of the construct. Rodriguez discloses a method for expressing and purifying the ectodomain of Hepatitis C Virus (HCV) envelope glycoprotein E2 monomers from a construct 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Muerhoff and Rodriguez, to obtain a construct useful in expressing biotinylated antigen monomers, said construct comprising: a viral protein or functional fragment thereof; and a biotinylation site inserted upstream or downstream of the viral protein or functional fragment thereof.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the teaching of Muerhoff, and further wherein the construct producing a tetramer comprising a plurality of biotinylated antigen monomers, based on the combination of Rodriguez and Muerhoff, in order to combine methods, technologies, and knowledge available in the art for facilitating obtaining a tetramer comprising a plurality of biotinylated antigen monomers with antigenic properties of the antigen with an expected success and without undue experimentation.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F (8:00-4:00).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648